United States Court of Appeals
                       For the First Circuit


No. 14-1937

        DAVID ROMULUS, CASSANDRA BEALE, NICHOLAS HARRIS,
  ASHLEY HILARIO, AND ROBERT BOURASSA, on behalf of themselves
            and all other persons similarly situated,

                       Plaintiffs, Appellees,

                                 v.

                        CVS PHARMACY, INC.,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]


                               Before

                        Lynch, Chief Judge,
               Torruella and Howard, Circuit Judges.



     James Norman Boudreau, with whom John F. Farraher, Jr., and
Greenberg Traurig, LLP were on brief for appellant.
     Thomas V. Urmy, Jr., with whom Rachel M. Brown, Patrick J.
Vallely, and Shapiro Haber & Urmy LLP were on brief for appellees.



                          October 24, 2014
              LYNCH, Chief Judge.        CVS Pharmacy, Inc. takes this

interlocutory appeal from an order granting the plaintiffs' motion

to remand a putative class action for wage and hour violations. In

this case of first impression in this circuit, we clarify the

removal time periods and mechanisms under the Class Action Fairness

Act of 2005 ("CAFA").

              Under CAFA, federal courts have jurisdiction over a class

action if, among other requirements, the amount in controversy

exceeds $5 million.      Standard Fire Ins. Co. v. Knowles, 133 S. Ct.

1345, 1347 (2013) (citing 28 U.S.C. § 1332(d)(2), (d)(5)). Section

1446(b) specifies two time periods within which a defendant must

remove   a     class   action   that   satisfies    CAFA's   jurisdictional

requirements from state court to federal court.               See 28 U.S.C.

§   1453(b)    (applying   Section     1446(b)(1)    and   (b)(3)   to   class

actions).       If the case as stated by the initial pleading is

removable, Section 1446(b)(1) requires the defendant to remove

within thirty days of its receipt.           See id. § 1446(b)(1).   Section

1446(b)(3) requires the defendant to remove within thirty days of

receiving a subsequent paper from which it may first be ascertained

that the class action is or has become removable.                    See id.

§ 1446(b)(3).

              The district court granted the plaintiffs' motion to

remand for several reasons. Romulus v. CVS Pharmacy, Inc., No. 13-

10305-RWZ, 2014 WL 1271767 (D. Mass. Mar. 27, 2014) [hereinafter


                                       -2-
Romulus II].     It held that CVS's notice of removal came too late to

meet the thirty-day deadline in Section 1446(b)(1), and that the

second thirty-day deadline in Section 1446(b)(3) did not apply.

Id. at *2-3.       It then held that CVS had not met its burden to

establish the substantive amount in controversy requirement.                  Id.

at *3 n.3.       We reverse.       We hold that CVS's second notice of

removal    was    timely   under    Section     1446(b)(3),     and    that   CVS

sufficiently demonstrated that the amount in controversy exceeds $5

million.   Removal was appropriate; remand was not.1

            We resolve the previously unanswered question in this

circuit as to when the two time limits in Section 1446(b) mandate

removal within thirty days.         In line with the other circuits that

have adopted a bright-line approach, we hold that the time limits

in Section 1446(b) apply when the plaintiffs' pleadings or the

plaintiffs'      other   papers    provide    the   defendant   with    a   clear

statement of the damages sought or with sufficient facts from which

damages can be readily calculated.           We also clarify the meaning of

the statutory term "other paper."            28 U.S.C. § 1446(b)(3).        On the

merits, we hold that CVS has adequately met its burden to show

removal.




     1
        The plaintiffs chose a state forum and prefer to remain
there. So, for removal purposes, their incentives are to minimize
damages. Defendant CVS prefers the case to be in federal court.
So, its incentives are to maximize damages at present for CAFA
removal. Of course, at trial, those incentives are reversed.

                                      -3-
                       I.    Procedural History

          Named plaintiffs David Romulus, Cassandra Beale, Nicholas

Harris,   Ashley   Hilario,    and     Robert    Bourassa,     all   "Shift

Supervisors" at CVS stores in Massachusetts, filed a First Amended

Class Action Complaint against CVS in Massachusetts Superior Court

on August 31, 2011.2   The plaintiffs allege that CVS has a policy

under which Shift Supervisors must remain on store premises when

taking rest or meal breaks when there are no other managerial

employees on duty or when there is only one other employee on duty.

Despite requiring Shift Supervisors to stay on store premises, the

plaintiffs allege that CVS does not pay them for these "breaks" in

violation of the Massachusetts Wage Act, Mass. Gen. Laws ch. 149,

§ 148, and the Massachusetts Overtime Statute, Mass. Gen. Laws ch.

151, §§ 1A, 1B.

          The   plaintiffs    allege    that    "CVS   has   employed   many

hundreds, if not thousands, of Shift Supervisors in Massachusetts"

since July 25, 2008.   They seek unpaid wages (including overtime

wages), treble damages, interest, attorneys' fees, and costs for

those breaks in the class period during which they were required to

stay on store premises. The plaintiffs did not provide information

on the number of breaks at issue, or the total amount of damages

sought in the First Amended Complaint.



     2
        The original complaint was filed on July 26, 2011, but was
never served.

                                  -4-
           CVS, perhaps in an abundance of caution, nevertheless

sought to remove within thirty days of service, on September 30,

2011. To calculate the plaintiffs' damages, CVS relied on a series

of estimates. Assuming that the class members lost each meal break

during   the    class   period,   CVS    calculated     total   damages    of

$10,396,944.3

           The district court rejected CVS's calculation and granted

the plaintiffs' motion to remand the case to Massachusetts state

court.   Romulus v. CVS Pharmacy, Inc., No. 11-11734-RWZ, 2012 WL

899577 (D. Mass. Mar. 16, 2012) [hereinafter Romulus I]. The court

noted that "[t]he difficulty with defendant's calculation is that

it assumes all shift supervisors lost their break each day of their

employment during the class period while the complaint clearly

states   that   the   circumstances     leading   to   such   loss   occurred

'sometimes.'"    Id. at *1.   "Because defendant's assumptions are in

no way rooted in the allegations of the complaint, defendant fails

to meet its burden of proving the requisite jurisdictional amount."




     3
       In its opposition to the plaintiffs' motion to remand, CVS
estimated that all Shift Supervisors, approximately 2583, worked
516,105 shifts of six or more hours during the relevant time
period. Assuming that the class members lost each thirty-minute
meal break on all of those shifts, CVS multiplied the number of
shifts by one half of the average hourly rate, $13.43, and
calculated damages of $3,465,648. CVS trebled that amount to reach
a total damages estimate of $10,396,944. Even if wage violations
occurred in only 50 percent of these meal breaks, the damages total
would exceed $5 million. See Romulus v. CVS Pharmacy, Inc., No.
11-11734-RWZ, 2012 WL 899577, at *1 (D. Mass. Mar. 16, 2012).

                                   -5-
Id.    The propriety of the district court's first remand order is

not before us.

              The parties conducted preliminary discovery upon their

return to state court. CVS provided the plaintiffs with electronic

time    and     attendance     data   relating     to   Massachusetts      Shift

Supervisors from August 2010 through June 2012.                 Analyzing this

data, the plaintiffs found 116,499 meal breaks during this period

when no other Shift Supervisor was working.             They informed CVS of

this    number,    a   very     important      component   of    this     damages

calculation, by email on January 18, 2013.

              Within thirty days of receipt of this email, CVS filed

its    second    notice   of    removal   on    February   15,    2013.      CVS

extrapolated the plaintiffs' number of violations over the entire

class period, and argued that there was "a reasonable probability

that the amount in controversy exceeds $5,000,000."                 CVS argued

that this second notice of removal was "timely under 28 U.S.C.

§ 1446(b)(3) because it was filed within 30 days of the date that

CVS ascertained that this case became removable" based on the email

provided by the plaintiffs.

              On March 27, 2014, the district court again granted the

plaintiffs' motion to remand, finding that CVS's notice of removal

was untimely and concluding on the merits that CVS had "failed to

'show a reasonable probability that more than $5 million is at

stake in this case.'"          Romulus II, 2014 WL 1271767, at *3 & n.3


                                      -6-
(citing Amoche v. Guar. Trust Life Ins. Co., 556 F.3d 41, 50-51

(1st Cir. 2009)).

             On   the   question   of    timeliness,    the    district    court

concluded that CVS must rely on Section 1446(b)(3) since "[f]ar

more than thirty days have elapsed since service of plaintiffs'

amended complaint."       Id. at *2.      Without the guidance of circuit

precedent, the district court held that the defendant had failed to

identify any paper "providing information from which it later

ascertained removability for the first time."                 Id.    Even if the

January 18, 2013, email qualified as an "other paper" for the

purposes of Section 1446(b)(3), it "provide[d] no 'new' information

regarding     removability    that      could   not   have    been    previously

ascertained by defendant in light of the allegations in the amended

complaint and its own knowledge and information."                   Id. at *2-3.

The district court highlighted that the estimate contained in the

January 18, 2013, email came from data that CVS had possessed from

the beginning of litigation and had provided to the plaintiffs.

Id. at *2.     The district court found that CVS had violated a duty

to make a reasonable inquiry into its own records at the time of

the complaint.      Id. (citing Sok v. U.S. Fid. & Guar. Co., No. 91-

12028, 1992 WL 97193, at *1 (D. Mass. Apr. 27, 1992)).

             On the substantive question of the amount in controversy,

the district court noted the plaintiffs' objections to defendant's

calculations of the amount in controversy.              Id. at *3 n.3.       The


                                        -7-
district court, without further explanation, then stated that the

"Plaintiffs' arguments on these points are persuasive, and I find

that defendant, despite having 'better access to the relevant

information,' has failed to 'show a reasonable probability that

more than $5 million is at stake in this case.'"       Id. (quoting

Amoche, 556 F.3d at 50-51).

           CVS sought leave to appeal the district court's order on

an interlocutory basis under 28 U.S.C. § 1453(c)(1).     This court

asked the district court to clarify "whether, in its view, the

removal was untimely with respect to a particular 30-day period in

§ 1446(b); and if so, whether the 30 days ran from a particular

date."   The district court explained in response:

           The only possibly qualifying document [under
           § 1446(b)(3)] [defendant] received was the
           January 18, 2013, e-mail.         I deemed it
           inadequate to serve as an "other paper" because
           it was based entirely on information provided
           by defendant.    Because the information was
           readily available to defendant from the start,
           it provided no "new" information regarding
           removability that would allow use of the date
           of the e-mail as the starting date for
           determining timeliness. Accordingly, I deemed
           the proper date for calculating timeliness to
           be the date of the return of service, September
           8, 2011, which necessarily followed receipt by
           defendant of the First Amended Complaint.

Romulus v. CVS Pharmacy, Inc., No. 13-10305-RWZ, 2014 WL 2435089,

at *1 (D. Mass. May 30, 2014) [hereinafter Romulus III].




                                -8-
             This Court granted the petition for review on September

8, 2014, and asked the parties to address a series of questions.4

The parties submitted supplemental briefing on these issues.

             We now hold that Section 1446(b)'s thirty-day clocks are

triggered    only   when   the   plaintiffs'   complaint   or    plaintiffs'

subsequent paper provides the defendant with sufficient information

to easily determine that the matter is removable.               The district

court erred in imposing too great a duty of inquiry on the

defendant.     In this case, the plaintiffs' January 18, 2013, email

triggered Section 1446(b)(3)'s thirty-day deadline by providing

sufficient information from which to easily ascertain the amount in



     4
         The Court posed the following questions:

-- According to the Seventh Circuit, "[e]very circuit that has
addressed the question of removal timing has applied [28 U.S.C.]
§ 1446(b) literally and adopted some form of a bright-line rule
that limits the court's inquiry to the clock-triggering pleading or
other paper and, with respect to the jurisdictional amount in
particular, requires a specific, unequivocal statement from the
plaintiff regarding the damages sought."        Walker v. Trailer
Transit, Inc., 727 F.3d 819, 824 (7th Cir. 2013). Is this, or
should this be, the rule in this circuit?

-- Under the removal statute, what time-sensitive duty, if any,
does the defendant have to investigate the facts in response to
plaintiff's allegations?

-- Assuming that neither 30-day period in § 1446(b) is advancing,
does the defendant have a deadline for coming forward with its own
information supporting removal?

--   Again assuming that neither 30-day period in § 1446(b) is
advancing, does any mechanism in the removal statute regulate a
second or successive removal that is based on information available
to the defendant at the time of the previous removal?

                                     -9-
controversy for the first time.          The plaintiffs' email was not

disqualified from being an "other paper" by the fact that it was

based on information provided by the defendant.            CVS's second

notice of removal on February 15, 2013, was therefore timely.

           In addition, we hold that CVS carried its substantive

burden of demonstrating a reasonable probability that the amount in

controversy   exceeds    $5   million,     as   required   for   federal

jurisdiction under CAFA.      We do not, as a consequence, reach the

difficult questions related to the availability and mechanics of

removal outside of the two thirty-day windows in Section 1446(b).

                   II.   Appellate Justiciability

           The plaintiffs mistakenly argue that this interlocutory

appeal is untimely, and that this court lacks jurisdiction over the

appeal.   Under CAFA, "[i]f the court of appeals accepts an appeal

under paragraph (1), the court shall complete all action on such

appeal, including rendering judgment, not later than 60 days after

the date on which such appeal was filed, unless an extension is

granted under paragraph (3)."        28 U.S.C. § 1453(c)(2).         The

plaintiffs claim that CVS filed its appeal on April 7, 2014, and

that an appellate decision was due by May 30, 2014.

           The April 7, 2014, filing was not an appeal, but a

petition for permission to appeal. Under CAFA, the appellate court

had discretion to grant CVS permission to appeal, and no appeal




                                  -10-
existed until we did so.      See id.    As the Fifth Circuit has

persuasively reasoned:

          When a party files a notice of appeal, there
          is, at that very point in time, an appeal,
          albeit one that may later be subject to
          dismissal for jurisdictional or procedural
          insufficiency.    Where, however, a party
          "applies" for leave to appeal, or "seeks
          permission" to do so, there is logically no
          appeal until the court vested with the
          authority to grant or deny leave has done so.

Patterson v. Dean Morris, L.L.P., 444 F.3d 365, 369 (5th Cir.

2006).

          The sixty-day deadline for appellate consideration begins

to accrue from the date on which the court of appeals grants

permission to appeal.    Coll. of Dental Surgeons of P.R. v. Conn.

Gen. Life Ins. Co., 585 F.3d 33, 37 (1st Cir. 2009).      We granted

CVS permission to appeal on September 8, 2014, and have 60 days

from that date to render judgment, unless an extension is granted.

See 28 U.S.C. § 1453(c)(2).

                           III.   Analysis

          The district court's jurisdictional determination on

removal is subject to de novo review.        Amoche, 556 F.3d at 48.

Issues of statutory interpretation are also subject to de novo

review.   Hannon v. City of Newton, 744 F.3d 759, 765 (1st Cir.

2014).    "However, where the district court's assessment of a

jurisdictional issue turns on findings of fact, we accept those

findings unless they are clearly erroneous."       Cooper v. Charter


                                  -11-
Commc'ns Entm'ts I, LLC, 760 F.3d 103, 106 (1st Cir. 2014).

Findings of fact were not made here.

A.           Timeliness of Removal Under Section 1446(b)

             1.     Statutory Time Limits

             Section 1446(b) sets forth two thirty-day windows for

removal based on pleadings, or other papers, provided by the

plaintiff.     First, Section 1446(b)(1) states:

             (1) The notice of removal of a civil action
             or proceeding shall be filed within 30 days
             after the receipt by the defendant, through
             service or otherwise, of a copy of the initial
             pleading setting forth the claim for relief
             upon which such action or proceeding is based
             . . . .

28 U.S.C. § 1446(b)(1).     Second, Section 1446(b)(3) states:

             (3) Except as provided in subsection (c), if
             the case stated by the initial pleading is not
             removable, a notice of removal may be filed
             within 30 days after receipt by the defendant,
             through service or otherwise, of a copy of an
             amended pleading, motion, order or other paper
             from which it may first be ascertained that
             the case is one which is or has become
             removable.

Id. § 1446(b)(3).    The district court's first remand order, issued

after CVS removed the case within thirty days of the initial

pleading, is not before us.     The question is whether CVS's second

notice of removal was timely under Section 1446(b)(3).

             The district court implicitly held that the Section

1446(b)(1) clock runs in every case from the date of service,

regardless of the contents of the complaint. See Romulus III, 2014


                                 -12-
WL 2435089, at *1.      Having missed the first thirty-day period, the

district court held that CVS "must rely on section 1446(b)(3) to

sustain its second attempt to remove."                Romulus II, 2014 WL

1271767,   at   *2.     The     district    court   concluded    that   Section

1446(b)(3) did not apply in this case since CVS had identified no

"other paper" that set forth "new information supporting federal

jurisdiction over this case."          Id.    The district court reasoned

that information on damages is not "new" if the defendant could

have discovered it earlier through its own investigation.               See id.

This is not how the statute reads and would produce a difficult-to-

manage test.

            The plaintiffs do argue that the text of the statute

supports the district court's reading of Section 1446(b).                First,

Section 1446(b)(1) includes the mandatory language that "[t]he

notice of removal of a civil action or proceeding shall be filed

within 30 days after the receipt by the defendant, through service

or otherwise, of a copy of the initial pleading."                     28 U.S.C.

§ 1446(b)(1) (emphasis added).         The plaintiffs argue that Section

1446(b)(1), by its terms, requires removal within thirty days of

service    in   every   case,    regardless    of   whether     the   complaint

evidences removability or not. Section 1446(b)(3) then operates as

an exception to allow a defendant to remove outside of this initial

thirty-day window if the defendant "first . . . ascertain[s]" that

the case is removable from a subsequent paper.            Id. § 1446(b)(3).


                                     -13-
According to the plaintiffs, Section 1446(b)(3) cannot be invoked

if the defendant could have "ascertained," -- through "some sort of

investigative action" by the defendant -- that the case was

removable at some point prior to the receipt of the plaintiffs'

paper.

          To the contrary, the text of the statute focuses solely

on when the plaintiffs' papers reveal removability.5                 Section

1446(b)(1)   must   be    understood     in   conjunction   with    Section

1446(b)(3), which applies instead of Section 1446(b)(1) "if the

case stated by the initial pleading is not removable."             28 U.S.C.

§ 1446(b)(3) (emphasis added).     The language of Section 1446(b)(3)

makes clear that removability in Section 1446(b)(1) is to be judged

by the case as stated on the face of the complaint.

          When removability is not clear from the initial pleading,

Section 1446(b)(3) then looks to the plaintiffs' subsequent papers.

Specifically,   Section    1446(b)(3)     applies   when    the    defendant

receives "a copy of an amended pleading, motion, order or other

paper from which it may first be ascertained that the case is one

which is or has become removable."       Id. (emphases added).       Even if

the case was previously removable, Section 1446(b)(3) does not




     5
        This case does not concern, nor do we address, a situation
where the time limit is triggered by an "order" as contemplated in
Section 1446(b)(3). It is instead limited to those cases in which
a plaintiff's pleading or some "other paper" from the plaintiff is
provided to the defendant.

                                  -14-
apply   until     removability   can    first   be   ascertained    from   the

plaintiffs' own papers.

            Based on the text of the statute, we hold that the

defendant looks to the papers provided by the plaintiffs to

determine    whether   Section   1446(b)'s      removal    clocks   have   been

triggered. Every circuit to have addressed this issue has likewise

"adopted some form of a bright-line rule that limits the court's

inquiry to the clock-triggering pleading or other paper" in order

to determine removability.        Walker v. Trailer Transit, Inc., 727

F.3d 819, 824 (7th Cir. 2013) (collecting cases); see also Cutrone

v. Mortg. Elec. Registration Sys.,         Inc., 749 F.3d 137, 143-45 (2d

Cir. 2014).

            The    bright-line   test    varies      in   severity among the

circuits.     The Seventh Circuit, for example, has explained that

"the question is whether [the clock-triggering pleading or other

paper], on its face or in combination with earlier-filed pleadings,

provides specific and unambiguous notice that the case satisfies

federal jurisdictional requirements and therefore is removable."

Walker, 727 F.3d at 825. The Seventh Circuit highlighted that this

rule requires the plaintiff to "specifically disclose the amount of

monetary damages sought" in order to trigger Section 1446(b)'s

deadlines.      Id. at 824.      The Seventh Circuit, though, has not

addressed whether Section 1446(b) can be triggered by a simple

calculation on the part of the defendant from data revealed by the


                                    -15-
plaintiff's papers in the absence of a specific damages estimate

from the plaintiff.

           The Second Circuit has also limited the inquiry to the

contents of the complaint or later paper, but has allowed the

plaintiff to trigger the removal deadlines either by "explicitly

specif[ying]    the    amount     of   monetary    damages   sought    or    [by]

set[ting] forth facts from which an amount in controversy in excess

of $5,000,000 can be ascertained."                Cutrone, 749 F.3d at 145

(emphasis added).      The Second Circuit explained that, even under a

bright-line rule, "defendants must still 'apply a reasonable amount

of   intelligence     in   ascertaining       removability.'"    Id.    at   143

(quoting Whitaker v. Am. Telecasting, Inc., 261 F.3d 196, 206 (2d

Cir. 2001)). Although defendants must apply a reasonable amount of

intelligence, they "have no independent duty to investigate whether

a case is removable."       Id.

           Citing the same language, the Ninth Circuit has stated

that the defendant must "'apply a reasonable amount of intelligence

in ascertaining removability.'"           Kuxhausen v. BMW Fin. Servs. NA

LLC, 707 F.3d 1136, 1140 (9th Cir. 2013) (quoting Whitaker, 261

F.3d at 206).    For example, "[m]ultiplying figures clearly stated

in a complaint is an aspect of that duty."            Id.

           We agree with the Second Circuit that a plaintiff's

pleading or later paper will trigger the deadlines in Section

1446(b) if the plaintiff's paper includes a clear statement of the


                                       -16-
damages sought or if the plaintiff's paper sets forth sufficient

facts   from   which     the   amount   in   controversy   can    easily    be

ascertained by the defendant by simple calculation.          The defendant

has no duty, however, to investigate or to supply facts outside of

those provided by the plaintiff.

            As a policy matter, the plaintiffs argue that a defendant

should have a duty to investigate removal early in litigation in

order to avoid gamesmanship and to resolve removal as efficiently

as possible.    The plaintiffs explain:

            If there were no deadline by which a defendant
            must disclose information in its possession
            that supports removal, a defendant could
            strategically litigate a case in state court
            until it could assess how it was faring there,
            or decide whether to remove based on its
            assessment of how much disruption a change of
            forum would cause the plaintiff.      It would
            also enable a defendant to use delay (as CVS
            seems to have tried to do here) as a weapon
            with the hope of exhausting the plaintiff's
            patience or resources.

The plaintiffs note that CVS's second attempt at removal was based

on   data   calculated    from   information    CVS   possessed    from    the

beginning of this litigation, but the second notice of removal was

not filed until seventeen months after the case was initially

brought.    Imposing an obligation on a defendant to investigate and

remove early and quickly, they say, would ensure the efficient

resolution of removal questions.        They argue, moreover, that this

burden would not weigh too heavily on a defendant since the



                                    -17-
defendant need only establish the amount in controversy by a

reasonable probability.

              There are contrary policy arguments that Congress could

have considered.        In the absence of something like a bright-line

approach, plaintiffs would have no incentive to specify estimated

damages early in litigation.       Defendants would protectively remove

when faced with an indeterminate complaint in order to avoid

missing the mandatory window for removal under Section 1446(b)(1).

This would be particularly problematic in CAFA cases, since the

large number of class members and the high requirement for the

amount   in    controversy    often    will   be    difficult   to    ascertain

immediately.        See Cutrone, 749 F.3d at 145.       If a defendant sought

to later remove under Section 1446(b)(3), the district court would

face the unenviable task of determining whether the defendant

should have previously discovered that the case was removable.

Determining what the defendant should have investigated, or what

the defendant should have discovered through that investigation,

rather than analyzing what was apparent on (or easily ascertainable

from) the face of the plaintiff's pleadings, will not be efficient,

but will result in fact-intensive mini-trials.

              The   plaintiffs   are   also   "in   a   position     to   protect

themselves" from the gamesmanship of which they warn.                Roth v. CHA

Hollywood Med. Ctr., L.P., 720 F.3d 1121, 1126 (9th Cir. 2013).

The Ninth Circuit explained, "[i]f plaintiffs think that their


                                       -18-
action may be removable and think, further, that the defendant

might delay filing a notice of removal until a strategically

advantageous moment, they need only provide to the defendant a

document from which removability may be ascertained."      Id.   By

filing a complaint or subsequent paper that meets the bright-line

rule, the plaintiffs will trigger one of the thirty-day clocks in

Section 1446(b), and will force the defendant to remove immediately

or lose the opportunity to do so later.    Id.

          We follow, as we must, the Congressional policy choice

inherent in the statutory text.   As we have previously explained,

"the obvious purpose of starting the 30-day clock only after the

defendant's receipt of a 'paper' revealing the case's removability

is to ensure that the party seeking removal has notice that the

case is removable before the limitations period begins to run

against it." Woburn Five Cents Sav. Bank v. Robert M. Hicks, Inc.,

930 F.2d 965, 970 (1st Cir. 1991).        To determine whether the

Section 1446(b) clocks have begun to run, therefore, we focus

exclusively on the pleadings and other papers provided by the

plaintiffs.    The defendant must remove within thirty days of a

paper, filed by the plaintiffs, that explicitly specifies the

amount of monetary damages sought or sets forth facts from which an

amount in controversy in excess of $5 million can be readily

ascertained.   See Cutrone, 749 F.3d at 145.




                               -19-
           2.       Plaintiffs' Complaint

           The plaintiffs argue that CVS's second notice of removal

is late because the amended complaint should have satisfied even a

bright-line approach "since it set forth a clear damages theory

which CVS clearly understood."               "To establish the amount in

controversy," according to the plaintiffs, "all CVS had to do was

determine how many times Shift Supervisors took meal breaks when no

other Shift Supervisor, Assistant Manager or Manager was present,

and   multiply    the   total   time    of    such   breaks   by    the   Shift

Supervisors' average hourly wage to obtain a reliable estimate of

the amount of unpaid wages owed to the Class."

           Essential facts are missing from the complaint.                As the

plaintiffs concede, CVS would have needed to investigate and supply

the number of meal breaks at issue and the average hourly wage to

have determined the amount in controversy.             The complaint neither

states the aggregate amount in controversy nor alleges sufficient

information      from   which   CVS    could    have    easily     ascertained

removability.

           3.       "Other Paper": Plaintiffs' Email

           "[I]f the case stated by the initial pleading is not

removable, a notice of removal may be filed within 30 days after

receipt by the defendant . . . of a copy of an amended pleading,

motion, order or other paper from which it may first be ascertained

that the case is one which is or has become removable."              28 U.S.C.


                                      -20-
§ 1446(b)(3).6     The district court determined that "[t]he only

possibly   qualifying    document"   was   an   email   sent   to   CVS   by

plaintiffs' counsel on January 18, 2013, which estimated the number

of meal breaks without Shift Supervisor coverage over an almost

two-year period.        Romulus III, 2014 WL 2435089, at *1.              The

district court held that this email was "inadequate to serve as an

'other paper' because it was based entirely on information provided

by defendant."    Id.

           The interpretation of the phrase "other paper" in Section

1446(b)(3) is another issue of first impression for this circuit.7

There are cogent arguments for both an expansive and limited

construction of this phrase.     Given the ambiguity present in the

text, we rely on the clear congressional intent to interpret "other

paper" broadly.

           Section 1446(b)(3) lists the documents that can trigger

the second removal window: "a copy of an amended pleading, motion,


     6
        In a non-CAFA case, the availability of this avenue for
removal is limited to one year, "unless the district court finds
that the plaintiff has acted in bad faith in order to prevent a
defendant from removing the action." 28 U.S.C. § 1446(c)(1). This
one-year cap is irrelevant to the present case since it does not
apply to the removal of class actions under CAFA. Id. § 1453(b).
     7
        District courts in this circuit that have addressed this
issue have come to opposite conclusions as to how narrowly to
construe the phrase.    Compare Mill-Bern Assocs., Inc. v. Dall.
Semiconductor Corp., 69 F. Supp. 2d 240 (D. Mass. 1999)
(interpreting narrowly), and Borgese v. Am. Lung Ass'n of Me., No.
05-88, 2005 WL 2647916 (D. Me. Oct. 17, 2005) (same), with Parker
v. Cnty. of Oxford, 224 F. Supp. 2d 292 (D. Me. 2002) (interpreting
broadly).

                                 -21-
order or other paper."      28 U.S.C. § 1446(b)(3).   The doctrine of

ejusdem generis would suggest that the term "other paper" should be

limited to documents similar to a pleading, motion, or order.      See

Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 114-15 (2001)

("[T]he general words are construed to embrace only objects similar

in nature to those objects enumerated by the preceding specific

words." (citation omitted) (internal quotation marks omitted)).

Relying on this canon of statutory interpretation, the district

court in Mill-Bern Associates, Inc., concluded that "other paper"

must be limited to documents that are "formally filed and/or served

on the parties," like a filed affidavit.       69 F. Supp. 2d at 243.

           Another part of the statute could support a broader

textual   interpretation.      Specifically,    Section   1446(c)(3)(A)

states:

           If the case stated by the initial pleading is
           not removable solely because the amount in
           controversy does not exceed the amount
           specified in section 1332(a), information
           relating to the amount in controversy in the
           record of the State proceeding, or in
           responses to discovery, shall be treated as an
           "other paper" under subsection (b)(3).

28 U.S.C. § 1446(c)(3)(A) (emphasis added).        It is nevertheless

unclear, from the text alone, whether this provision applies to

CAFA cases.    On the one hand, Congress chose to specifically

mention only non-CAFA cases, removed under diversity jurisdiction

pursuant to 28 U.S.C. § 1332(a), when statutorily broadening the

scope of the term "other paper."         On the other hand, Congress

                                  -22-
drafted CAFA to incorporate all of Section 1446, except for the

one-year limitation on removal under Section 1446(c)(1).             See id.

§ 1453(b). Moreover, there is a general presumption that "the same

term has the same meaning when it occurs here and there in a single

statute."    Envtl. Def. v. Duke Energy Corp., 549 U.S. 561, 574

(2007).

            In    general,   "[t]he    federal   courts    have    given   the

reference to 'other paper' an expansive construction and have

included a wide array of documents within its scope."              14C Wright

& Miller, Federal Practice and Procedure § 3731 (4th ed.).                 As

such,

            [V]arious   discovery   documents   such   as
            deposition     transcripts,    answers     to
            interrogatories and requests for admissions,
            as well as amendments to ad damnum clauses of
            complaints, and correspondence between the
            parties and their attorneys or between the
            attorneys usually are accepted as "other
            papers," receipt of which can initiate a 30-
            day period of removability.

Id. (citations omitted).

            Two    courts    of   appeals    have   held    that    informal

correspondence from the plaintiff to the defendant constituted an

"other paper" under Section 1446(b).             In Addo v. Globe Life &

Accident Insurance Co., the Fifth Circuit held that a post-

complaint demand letter, which offered to settle for above the

amount in controversy, triggered Section 1446(b) as an "other

paper." 230 F.3d 759, 761-62 (5th Cir. 2000). Likewise, the Ninth


                                      -23-
Circuit held that a letter from the plaintiffs, sent in preparation

for mediation, which estimated damages to exceed $5 million "put

[the defendant] on notice as to the amount in controversy." Babasa

v. LensCrafters, Inc., 498 F.3d 972, 975 (9th Cir. 2007).               The

letter qualified as an "other paper," and necessitated removal

within thirty days.       See id.

           The   Senate    Report   accompanying   the   passage   of   CAFA

supports the broad interpretation of the phrase "other paper" and

resolves for us any uncertainty arising from the text of the

statute.   The Committee on the Judiciary explicitly stated that it

"favor[ed] the broad interpretation of 'other paper' adopted by

some courts to include deposition transcripts, discovery responses,

settlement offers and other documents or occurrences that reveal

the removability of a case."         S. Rep. No. 109-14, at 9 (2005),

reprinted in 2005 U.S.C.C.A.N. 3, 10.            On balance, this clear

congressional intent outweighs the usual application of ejusdem

generis and resolves the lack of clarity in Section 1446(c)(3)(A).

           We hold that correspondence from the plaintiff to the

defendant concerning damages can constitute an "other paper" for

purposes of Section 1446(b)(3).            Under Section 1446(b)(3), the

correspondence triggers the thirty-day clock if it is the first

document in which the plaintiff puts the defendant on notice that

the criteria for removal are met.




                                    -24-
            In this case, CVS had provided the plaintiffs with time

punch data for Shift Supervisors in the course of settlement

negotiations.    By analyzing the data, experts from both sides were

able to estimate the number of meal breaks during which a Shift

Supervisor was working without another Shift Supervisor.           In a

telephone   conversation,   both    parties   orally   exchanged   their

calculations.    CVS asked the plaintiffs to provide their estimate

in written form, which the plaintiffs did by email on the same day.

The email estimated 116,499 meal breaks without Shift Supervisor

coverage from August 2010 through June 2012.

            In theory, one more bit of information would be helpful

for precision.     Two other types of managerial employees, Store

Managers and Assistant Store Managers, could be working during some

portion of these meal breaks without Shift Supervisor coverage.

The plaintiffs argue that their estimate in the January 18, 2013,

email "could not by itself establish class damages because it did

not account for whether Managers or Assistant Managers were present

during those breaks, which would have allowed the Shift Supervisors

to leave the premises and thus not result in a wage law violation."

The plaintiffs state that they had not "communicated to CVS 'the

precise number of potential wage and hour violations for which they

seek redress' because they still lacked the information regarding

Managers and Assistant Managers needed to make such a calculation."




                                   -25-
          Whether   data   even   exists   on   the   presence   of   Store

Managers and Assistant Store Managers, to reduce any damages

estimate, has been of constant dispute in this litigation.            Going

back to at least the first remand proceeding, the plaintiffs have

asserted in their district court filings that CVS has a statutory

obligation to maintain records of the time actually worked by all

its employees, including Managers and Assistant Managers, and that

CVS "cannot hide behind the fact that it failed to do so."              The

fair implication of the plaintiffs' position is that CVS will

ultimately be liable for breaks for which such managerial coverage

cannot be reliably established.     To us, that aspect of plaintiffs'

own theory is substantial enough to place all breaks without Shift

Supervisor coverage in controversy.8       The plaintiffs provided CVS

with this number in the email on January 18, 2013.

          With the estimate in the plaintiffs' email, CVS had all

of the information necessary to readily ascertain the matter's



     8
         We note in addition that CVS has admitted that this
putative "evidence" of managerial coverage, which assists it in
reducing the scope of potential damages, is either non-existent or
unreliable. At oral argument, CVS stated, "we don't have the data
that [] would prove or disprove the plaintiffs' claim" on this
point. According to CVS, no daily time records exist for these
exempt employees. CVS admitted that the evidence that does exist
-- anecdotal evidence and written schedules subject to change -- is
not reliable. CVS acknowledged that if the plaintiffs are correct
that CVS should have maintained daily time records for exempt
managers, "no reduction [in the number of breaks] was or is
warranted." CVS may not switch its position on this issue later.
It is bound by its judicial admission. Cf. Lima v. Holder, 758
F.3d 72, 79 (1st Cir. 2014).

                                  -26-
removability from the plaintiffs' own papers.     As the plaintiffs

had themselves said, all CVS had to do to determine an estimate of

damages was multiply the estimate of the number of meal breaks at

issue by the average hourly wage.       The record from the first

removal proceeding included the uncontested average hourly wage,

$13.43.9    With the email, the plaintiffs then provided the number

of breaks at issue.     CVS was able easily to calculate a total of

$5,611,893 damages at issue.10


     9
       Although the average hourly wage was originally provided by
CVS based on an investigation of its own data, that uncontested
fact became part of the record in the first removal attempt. CVS
was under no duty to provide this figure originally, but could not
subsequently ignore it. Utilizing the uncontested average hourly
wage in the record was part of CVS's duty to apply reasonable
intelligence when ascertaining removability.
     10
           According to CVS,

            Plaintiffs' review of the Time & Attendance
            Data revealed a total of 116,499 potential
            instances in which a violation occurred during
            the period August 2010 through June 2012.
            This equates to 5,065 alleged violations per
            month.   Extrapolating this average over the
            class period of fifty-five (55) months (three
            years prior to the date the Complaint was
            filed through March 31, 2013) yields 278,575
            alleged violations. Thus, using plaintiffs'
            estimate of the number of alleged violations
            and an average hourly wage for Shift
            Supervisors in Massachusetts, the potential
            damages exceed $5,000,000 as follows:

            278,575 unpaid meal periods x $13.43/hr
            (average hourly rate) x 0.5 hours (30 minute
            meal period) = $1,870,631.

            Taking into account treble damages mandated by
            the Wage Act, plaintiffs' alleged damages are

                                 -27-
               The    district     court    observed     that       the      information

contained in the plaintiffs' email was based on CVS's own data and

that CVS could have performed its own analysis to reach the same

estimate earlier in litigation.11             See Romulus II, 2014 WL 1271767,

at *2.       But it erred in concluding that this fact made CVS's second

notice of removal untimely.           The timeliness inquiry is limited to

the information in the plaintiffs' papers, regardless of whether

its original source is the defendant. The defendant has no duty to

perform significant investigation of its own data to ascertain

removability.         The test is not whether the information is "new,"

but when the plaintiffs' papers "first" enable the defendant to

make the requisite merits showing to the district court.                           See 28

U.S.C. § 1446(b)(3).

               The email qualifies as an "other paper from which it may

first        be      ascertained     that         the   case        is       one    which

is . . . removable," and required the defendant to remove within



               at least $5,611,893            ($1,870,631       x        3   =
               $5,611,893).
        11
        The district court stated that CVS "'had a duty to make a
reasonable inquiry regarding the amount in controversy at the time
the suit was filed,' . . . particularly where it, not plaintiffs,
possessed the records and data necessary to make the relevant
calculations."    Romulus II, 2014 WL 1271767, at *2 (citation
omitted). It is true, but irrelevant for present purposes, that
plaintiffs often do not possess the information from which to make
a damages estimate at the beginning of litigation. Nevertheless,
Congress chose to impose the strict time limits of Section 1446(b)
only once the plaintiff put the defendant on notice of the matter's
removability.

                                           -28-
thirty days.    Id.   CVS's second notice of removal, filed within

thirty days of the email, was timely.12

B.        The Substantive Removal Question: Amount-in-Controversy
          Under Section 1332

          Although CVS's notice of removal was timely, it still

must show that the CAFA jurisdictional prerequisites for federal

jurisdiction are met. The only element at issue in this removal is

whether "the matter in controversy exceeds the sum or value of

$5,000,000,    exclusive   of   interest   and   costs."   28   U.S.C.

§ 1332(d)(2). As we have stressed, "the pertinent question is what

is in controversy in the case, not how much the plaintiffs are

ultimately likely to recover."     Amoche, 556 F.3d at 51.

          The removing defendant bears the burden of establishing

federal jurisdiction under CAFA.      Id. at 48.    We have previously




     12
        Although CVS originally argued for removal based on Section
1446(b)(3), it now urges us to hold that it could remove at any
time based on its own investigation if neither time limit in
Section 1446(b) applied.      Three circuits have agreed that a
defendant can remove on the basis of its own investigation if
neither of the statutory grants for removal in Section 1446(b) have
been triggered and transgressed. See, e.g., Cutrone, 749 F.3d at
146-48; Walker, 727 F.3d at 825-26; Roth, 720 F.3d at 1125-26. We
do not address the complicated questions concerning the possibility
of removal outside of the specified CAFA statutory procedures.
Whether CVS could have independently removed, pursuant to 28 U.S.C.
§ 1441, based on an investigation of its own data is irrelevant
since it was required to remove within thirty days of the
plaintiffs' email on January 18, 2013.

                                  -29-
held that a defendant "must show a reasonable probability that more

than $5 million is at stake in this case."     Id. at 50.13

            CVS's second notice of removal calculated the amount in

controversy to be at least $5,611,893.14      In doing so, CVS was

merely meeting its obligation to apply a "reasonable amount of

intelligence" to the plaintiffs' papers.    See Cutrone, 749 F.3d at

145.

            CVS updated its damages estimate in its opposition to the

plaintiffs' motion to remand.       In the plaintiffs' favor, CVS

discounted the number of meal breaks when there was no other Shift

Supervisor working by 15 percent in an attempt to estimate the

number of meal breaks at which no managerial employees were


       13
         We easily dispose of CVS's ill-founded argument that the
district court's conclusion, using the reasonable probability
language from Amoche, "articulated the wrong standard."         CVS
asserts that the court must apply a preponderance standard based on
28 U.S.C. § 1446(c)(2)(B), enacted as part of the Federal Courts
Jurisdiction and Venue Clarification Act of 2011 ("JVCA"). CVS
lost that battle before it filed its brief.         In Amoche, we
expressly noted that "the reasonable probability standard is, to
our minds, for all practical purposes identical to the
preponderance standard adopted by several circuits." 556 F.3d at
50 (citing Meridian Sec. Ins. Co. v. Sadowski, 441 F.3d 536, 543
(7th Cir. 2006)).    We express no view on the applicability of
Section   1446(c)(2)   to   CAFA   cases   since   the   standards,
notwithstanding nomenclature, are identical.
       14
         CVS extrapolated the number of breaks without Shift
Supervisor coverage over a class period of fifty-five months,
measured from "three years prior to the date the Complaint was
filed through March 31, 2013." Multiplying this number of unpaid
meal breaks (278,575) by one-half of the average hourly rate
($13.43) totaled $1,870,631. With treble damages as mandated by
the Wage Act, "plaintiffs' alleged damages are at least
$5,611,893."

                                 -30-
present.    Then, CVS extended the class period, updated the average

hourly     wage,    included     Overtime/Premium       rates,       and     added    a

reasonable    estimate      of   attorneys'       fees.15     CVS     provided       the

information for its calculations, as set forth in Appendix A,

showing damages of $6,291,285.

             The    plaintiffs     raised       objections    to     CVS's    revised

calculation.       First, the plaintiffs take issue with CVS's "cherry-

picked 15% assumption."16          Second, the plaintiffs argue that CVS

should have calculated the amount in controversy through the time

of removal.         Third, the plaintiffs argue that "CVS's entire

calculation    is    premised     on     the    assumption    that    the    unlawful

policies    identified      in   the     Complaint    continue      to    this    day."

Fourth, the plaintiffs object that the estimate for attorneys' fees

is "entirely speculative."

             The    district     court    concluded    that    the       "Plaintiffs'

arguments    on     these   points     are     persuasive,    and     I    find    that


     15
         We have held that attorneys' fees are generally not
considered when calculating the amount in controversy except where
provided by contract or explicitly allowed by statute.         See
Spielman v. Genzyme Corp., 251 F.3d 1, 7 (1st Cir. 2001). Here,
the amount is properly included because Mass. Gen. Laws ch. 151,
§ 1B explicitly permits the recovery of attorneys' fees, and the
parties do not dispute the point.
     16
        For this figure, CVS relies on plaintiff Robert Bourassa's
testimony that the store manager was present during only 12 to 15%
of his breaks. The plaintiffs note that plaintiff Cassandra Beale
provided a contrary estimate. Specifically, Ms. Beale estimated
that she was required to be in the store for 60 to 70% of her
breaks, meaning that the store manager must have been present
during the remaining 30 to 40% of her breaks.

                                         -31-
defendant,     despite   having   'better   access   to    the   relevant

information,' has failed to 'show a reasonable probability that

more than $5 million is at stake in this case.'"      Romulus II, 2014

WL 1271767, at *3 n.3 (quoting Amoche, 556 F.3d at 50-51).        But, it

made no factual findings and provided no other explanation.

          We do not believe that remand for a further explanation

of the district court's succinct reasons for rejecting CVS's figure

is appropriate. The district court made no factual findings and so

no deference is owed. As we said in Amoche, "[m]erely labeling the

defendant's showing as 'speculative' without discrediting the facts

upon which it rests is insufficient."       556 F.3d at 51.

             Whether our review is de novo or for clear error, we hold

that the evidence demonstrates a reasonable probability that the

amount in controversy exceeds $5 million even when accounting for

the plaintiffs' objections.       As we have held, all breaks without

Shift Supervisor coverage are at issue in light of the ongoing

dispute over the presence of Managers or Assistant Managers.

Without the discount, the plaintiffs' arguments fail to reduce the

amount at issue to less than $5 million even if the time frame is

limited and if the attorneys' fees are omitted.           Multiplying the

number of breaks without Shift Supervisor coverage per month (5065)

by the number of months between July 25, 2008 and the second notice

of removal (approximately fifty-four) by half of the updated

average hourly wage ($13.53/2) by three for treble damages results


                                   -32-
in a damages estimate of $5,550,885.45.        That is enough to show a

reasonable probability that more than $5 million is at issue in

this case.

                            IV.   Conclusion

             In Amoche, we stressed that we wished to avoid "extensive

and time consuming litigation over the question of the amount in

controversy in CAFA removal cases," and that consideration of

preliminary issues of removal "should not devolve into a mini-trial

regarding the amount in controversy." Amoche, 556 F.3d at 50. Our

holdings further having clear and efficient rules to govern the

process of CAFA removals, and, above all, are in keeping with the

Congressional intent in CAFA that the federal courts be available

forums to hear significant class actions.       See id. at 47-48.   This

case is now in federal court to stay, and the remand order is

reversed.

             So ordered.




                                  -33-
                  Appendix A:

CVS's Damage Calculations Through July 23, 2013

Total Number of Violations       116,499
without Shift Supervisor
Coverage from Email
15% Reduction to Account for     99,024
Meal Breaks Where a Store
Manager or Assistant Store
Manager was Present
Number of Months in Sample       23
(August 2010 - June 2012)
Number of Violations Per Month   4305.4
in Sample (99,024
violations/23 months)
Number of Months in Class        59
Period (July 25, 2008 - July
23, 2013)
Number of Violations in Class    254,018
Period (4305.4 violations per
month x 59 months)
Updated Average Hourly Wage      $13.53
Potential Exposure at Straight   $1,718,432
Time (0.5 x Avg. Wage x
Violations)
Potential Exposure               $1,906,428
Incorporating OT/Premium Rates
Treble Damages                   $5,719,285
Estimated Attorneys Fees (10%    $572,000
of Potential Recovery)
Total Amount in Controversy      $6,291,285




                     -34-